UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7958


JOSEPH DICKERSON, a/k/a Joseph Lee Dickerson, a/k/a Joseph
L. Dickerson,

                Petitioner - Appellant,

          v.

WARDEN LIEBER CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:12-cv-02606-RBH)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Dickerson, Appellant Pro Se.     Melody Jane Brown,
Assistant Attorney  General, Donald  John   Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph Dickerson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition,

and    its     subsequent       order    denying     Dickerson’s       post-judgment

motion filed pursuant to Fed. R. Civ. P. 59(e) and 60(b).                           The

district court referred this case to a magistrate judge pursuant

to    28     U.S.C.     § 636(b)(1)(B)       (2012).      The    magistrate    judge

recommended that relief be denied and advised Dickerson that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

               The     timely       filing   of    specific     objections     to     a

magistrate          judge’s    recommendation      is    necessary     to    preserve

appellate review of the substance of that recommendation when

the        parties     have     been     warned     of   the     consequences        of

noncompliance.              Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.       1985);     see    also    Thomas v.    Arn,   474 U.S. 140   (1985).

Dickerson has waived appellate review by failing to timely file

objections after receiving proper notice. *


       *
        The district court granted Dickerson one thirty-day
extension of time in which to file his objections, and did not
abuse its discretion in denying a second extension.         See
Thompson v. E.I. DuPont de Nemours & Co., 76 F.3d 530, 534 (4th
Cir. 1996) (providing standard of review for denial of filing
extension).



                                             2
            Accordingly,    we    deny   a   certificate   of   appealability

and dismiss the appeal.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court     and    argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                         3